DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-20 in the reply filed on 01 September 2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 10 is objected to because “metal nitride heater” should be “metal nitride liner”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following limitation in each of claims 9 and 16 “with a desired electrical resistance” does not further define the claim because “desired” does not have an exact value. The limitation is too broad and the is subjective value not objective. The office does not know how to interpret the limitation “desire”. Applicant should further amend the claim to define exact value of the electrical resistance or range of value for the electrical resistance.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0411755 A1) in view of Kim et al. (US 2014/0369114 A1). 
Regarding claim 9, Lin teaches a heater element (206; Fig.3 bottom electrode can be referred to as heater; Para. 0014) on a bottom electrode (116; Fig.3; Para.0044) surrounded by a dielectric material (115; Para.0044); a phase change material (212; Para. 0108) is over the metal nitride liner and the dielectric material (115); and a top electrode is over the phase change material (124; Fig.3).
Lin does not teach a metal nitride liner over the heater element, wherein the metal liner is oxide-free with a desired electrical resistance; and a phase change material is over the metal nitride liner. 
However, Kim teaches a metal liner (44; Fig.5; Para. 0030) over the heater element (42; Para.0030; 40 can be a heater as shown Fig. 1; Para .0007), wherein the metal liner is oxide-free with a desire electrical resistance (Para. 0028) and a phase change material (42; Fig.5; Para. 0030) is over the metal nitride liner (44; Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a metal liner over the heater and the phase change material layer over the metal liner in the device of Lin as taught by Kim to reduce the resistance drift of the phase change memory layer (Para. 0009).
Regarding claim 12, Lin as modified by Kim teaches wherein the desired electrical resistance of the metal nitride liner is an electrical resistance that is less than the electrical resistance of an amorphous state of the phase change material and is greater than the electrical resistance of a crystalline state of the phase change material (Kim; resistance of the electrically conductive component of the 44 is presented in Figure 5 and Para. 0028).
Regarding claim 13, Lin as modified by kin teaches the metal nitride is a non-planar layer of a metal nitride material (44; Fig. 5; Para. 0030).
Regarding claim 16 (as best as understood), Lin teaches in Figures 1-3 and related text e.g. a phase change memory device, the phase change device comprising (Fig. 3):  two electrodes in a dielectric material (116 and 124; in 113 and 123; Fig.3); a phase change material between the two electrodes (212; Para. 0108). 
Lin, does not teach a metal nitride liner with a desire electrical resistance abutting the phase change material layer. 
However, Kim teaches a metal nitride (44; Fig.5; Para. 0030) with a desire electrical resistance abutting the phase change material (41; Fig.5; Para. 0030). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a metal liner abutting the phase change material layer in the device of Lin as taught by Kim to reduce the resistance drift of the phase change memory layer (Para. 0009). 
Regarding claim 17, Lin as modified by Kim teaches wherein the desired electrical resistance of the metal nitride liner is an electrical resistance that is less than the electrical resistance of an amorphous state of the phase change material and is greater than the electrical resistance of a crystalline state of the phase change material (Kim; resistance of the electrically conductive component of the 44 is presented in Figure 5 and Para. 0028).
Regarding claim 18, Lin as modified by Kim teaches wherein the two electrodes (116 and 124; Fig.3) are horizontally aligned and under the metal nitride liner (Lin as modified by Kim) that is under a horizontal layer of the phase change material (the two electrodes are horizontally aligned with the phase change material).
Regarding claims 19-20, Lin as modified by Kim teaches wherein the two electrodes are vertically aligned and connected by a pillar of the phase change material in the dielectric material, and wherein the metal nitride liner is on vertical sides of the pillar of the phase change material (Kim teaches that the 44 is on the vertical sides of 41; Fig.5), wherein the metal nitride liner is on a bottom portion of the vertical sides of the pillar of the phase change material (Kim; 44 is on the bottom portion of the vertical side of the pillar of 41; Fig.5).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0411755 A1) in view of Kim et al. (US 2014/0369114 A1) as applied to claim 1 above and further in view of Howard et al. (US 2020/0058862 A1). 
Regarding claims 10 and 11, Lin as modified by Kim teaches the metal nitride heater is over a portion of the dielectric material and wherein the metal nitride liner over the heater element covers the dielectric material.
 However, Howard teaches a liner (112; Fig.1A; Para. 0024) over a portion of the dielectric material (104; Fig.1A; Para. 0023) and wherein the liner over the heater element (108; Fig.1A) covers the dielectric material (112; Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to from the liner to be over a portion of the dielectric material and over the heater element in the device of Lin and Kin as taught by Howard for the proper heat dissipation and heat pulse (Para. 0025). 
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894